DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of species III (figs. 10-13) in the reply filed on 5/28/21 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/2018.
Specification
The use of the terms MuMetal or Permalloy, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 9, antecedent basis is absent for “the flux shaper”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-10, 12, 16 and 18 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Dorri, et al. (US5539366), cited on applicant’s IDS.
Dorri disclosed (claims 1 and 18) a device and method for magnetic field generation, comprising: a flux deliverer 20; and a field shaper (12, 14), wherein the field shaper is shaped to generate a bias (or constant) field; (claim 2) wherein the flux deliverer comprises a high magnetic permeability material (iron); (claim 4) wherein the flux deliverer delivers or a flux receiver returns magnetic flux generated using an electromagnet 30; (claim 5) wherein the electromagnet is remote from the field shaper; (claim 6) wherein the electromagnet comprises wire coiled around the flux deliverer; (claim 7) wherein the electromagnet is inside a vacuum chamber 34; .
Claim(s) 1, 2, 10, 13 and 16-18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Miyamoto, et al. (JP60-088407).
Miyamoto disclosed (claims 1 and 18) a device and method for magnetic field generation, comprising: a flux deliverer 3; and a field shaper 2, wherein the field shaper is shaped to generate a bias (or constant) field; (claim 2) wherein the flux deliverer comprises a high magnetic permeability material; (claim 10) wherein the field shaper comprises a high magnetic permeability material; (claim 13) wherein the flux deliverer is one of a plurality of flux deliverers (left and right in fig. 1); (claim 16) wherein the field shaper is outside of a vacuum chamber; (claim 17) wherein the flux deliverer delivers or a flux receiver returns magnetic flux generated using a permanent magnet 1.
Claim(s) 1, 2, 4, 7-10, 12, 13, 15 and 18 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Abragam, et al. (US3286162), newly cited.
Abragam disclosed (claims 1 and 18) a device and method for magnetic field generation, comprising: a flux deliverer (11-14); and a field shaper (15,16), wherein the field shaper is shaped to generate a bias (or constant) field (col. 5, lines 58-59); (claim 2) wherein the flux deliverer comprises a high magnetic permeability material (Armco); (claim 4) wherein the flux deliverer delivers or a flux receiver returns magnetic flux generated using an electromagnet (17,18); (claim 7) wherein the electromagnet is inside a vacuum chamber 10; (claim 8) wherein the flux deliverer or receiver is inside of a vacuum chamber; (claim 9) wherein the field shaper is inside of a vacuum chamber; (claim 10) wherein the field shaper comprises a high .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorri, cited above.
Dorri failed to disclose where wherein the high magnetic permeability material comprises MuMetal or Permalloy.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto, cited above.
	Miyamoto failed to disclose where wherein the high magnetic permeability material comprises MuMetal or Permalloy.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on .
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abragam, et al., cited above.
	Abragam failed to disclose where wherein the high magnetic permeability material comprises MuMetal or Permalloy.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987.  The examiner can normally be reached on Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-


RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837